Citation Nr: 1431577	
Decision Date: 07/15/14    Archive Date: 07/22/14

DOCKET NO.  08-22 911A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Entitlement to recognition of the appellant as the deceased Veteran's surviving spouse for the purpose of establishing eligibility for VA death benefits.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and M.C., I.G., K.W., and T.K.



ATTORNEY FOR THE BOARD

P. Olson, Counsel


INTRODUCTION

The Veteran had active military service from October 1967 to October 1969 and from May 1971 to May 1974; he died in December 2006.

In June 2012, the appellant testified at a Central Office hearing.  A transcript of that hearing is of record.

This matter comes before the Board of Veterans' Appeals (Board or BVA) on appeal from an August 2007 decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Baltimore, Maryland.


FINDINGS OF FACT

1.  The Veteran married his first wife, S.D.B, in September 1966.

2.  The appellant married her first husband, D.F.G., in July 1969.

3.  The Veteran married his second wife, W.J.S., in December 1971 at which time there was in existence a prior undissolved marriage to S.D.B. that represented a legal impediment to his second marriage.

4.  The veteran's first marriage was terminated by a final judgment of divorce dated in January 1972.  

5.  The Veteran remarried his second wife, W.J.S., in June 1981.

6.  The appellant's first marriage was terminated by a final judgment of divorce dated in February 1983.

7.  The Veteran married the appellant, in December 1993 at which time there was in existence a prior undissolved marriage to W.J.S. that represented a legal impediment to this marriage.

8.  The District of Columbia recognizes common law marriages; Maryland does not recognize common law marriages but does recognize the common-law marriages of other states.

9.  The Veteran and appellant did not have a valid marriage under the laws of the District of Columbia or the State of Maryland, the two jurisdictions where they cohabited during the entirety of their relationship prior to his death.


CONCLUSION OF LAW

The legal criteria for recognition as the Veteran's surviving spouse for the purposes of eligibility for VA death benefits have not been met.  38 U.S.C.A. §§ 101(31), 103(c), 1541(a) (West 2002); 38 C.F.R. §§ 3.1(j), 3.50, 3.205, 3.206 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the United States Department of Veterans Affairs (VA) has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).  The Board may proceed with the issue on appeal at this time without reviewing the provisions of the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C. §§ 5103, 5103A; 38 C.F.R. §§ 3.102, 3.159.  The United States Court of Appeals for Veterans Claims has held that, in a case where the law is dispositive of the claim, the claim should be denied for lack of legal merit under the law.  See Sabonis v. Brown, 6 Vet. App. 426 (1994).  That court has also held that the VCAA has no effect on an appeal where the law, and not the underlying facts or development of the facts, is dispositive in the matter.  See Manning v. Principi, 16 Vet. App. 534, 542 (2002).

VA regulations include special procedural requirements for simultaneously contested claims.  See 38 C.F.R. §§ 19.100 , 19.101, and 19.102.  In this case, the Board finds substantial compliance with the applicable contested claims procedures as it pertains to the appellant.  The decisional documents were directly addressed and sent to the appellant.  In addition, the appellant testified at a Central Office hearing in June 2012.

VA death benefits, including death pension, death compensation, and Dependency and Indemnity Compensation (DIC), are payable to a veteran's surviving spouse under certain circumstances.  38 U.S.C.A. §§ 1310, 1541(a).

The term "spouse" means a person whose marriage to the veteran meets the requirements of 38 U.S.C.A. § 3.1(j).  Except as provided in §3.52, "surviving spouse" means a person whose marriage to the veteran meets the requirements of §3.1(j) and who was the spouse of the veteran at the time of the veteran's death and:  (1) Who lived with the veteran continuously from the date of marriage to the date of the veteran's death except where there was a separation which was due to the misconduct of, or procured by, the veteran without the fault of the spouse; and (2) Except as provided in §3.55, has not remarried or has not since the death of the veteran and after September [redacted], 1962, lived with another person of the opposite sex and held himself or herself out openly to the public to be the spouse of such other person.  38 C.F.R. § 3.50(b) (2013). 

"Marriage" means a marriage valid under the law of the place where the parties resided at the time of marriage, or the law of the place where the parties resided when the right to benefits accrued.  38 U.S.C.A. § 103(c); 38 C.F.R. § 3.1(j).

"The District of Columbia has long recognized common law marriages."  Coates v. Watts, 622 A.2d 25, 27 (1993).  The elements of common law marriage in the District of Columbia are cohabitation as husband and wife, following an express mutual agreement, which must be in words of the present tense.  Id.  "Since ceremonial marriage is readily available and provides unequivocal proof that the parties are husband and wife, claims of common law marriage should be closely scrutinized, especially where one of the purported spouses is deceased and the survivor is asserting such a claim to promote his financial interest."  Id., citing In Re Estate of Fisher, 176 N.W. 2d 801, 805 (Iowa 1970); Green v. Ribicoff, 201 F. Supp. 721, 724 (S.D. Miss. 1961). 

Common law marriage is not recognized in Maryland, where the appellant and the Veteran resided prior to his death.  See Annotated Code of Maryland, Family Law  Article ("FL"), § 2-401.  Rather, in the state of Maryland, a marriage must be solemnized in a ceremony performed by an authorized person.  FL § 2-406; Henderson v. Henderson, 199 Md. 449, 454; 87 A.2d 403 (1952).  The ceremony is to be documented by a marriage certificate.  FL § 2-409.  Maryland does recognize the common-law marriages of other states. 

The appellant contends that she should be recognized as the surviving spouse of the Veteran because she and the Veteran entered into a common law marriage in the District of Columbia in 1973, they were legally married in December 1993, and they had been living together continuously until his death in 2006. 

The claims file includes the following evidence:

District of Columbia Marriage License certifying that the Veteran and S.D.B. were married on September [redacted], 1966.

District of Columbia Marriage License certifying that D.F.G. and the appellant were married on July [redacted], 1969.

Marriage Certificate dated December [redacted], 1971 certifying that the Veteran and W.J.S. were united in Holy Matrimony in North Carolina.

Judgment of Absolute Divorce from the Veteran dated January [redacted], 1972 was granted to S.D.B. on the grounds of voluntary separation for more than one year without cohabitation.

Certificate of Marriage dated June [redacted], 1981 certifying that the Veteran and W.J.S. were joined together in marriage in Virginia Beach, Virginia.

Judgment for Absolute Divorce/Annulment from D.F.G. was granted to the appellant on February [redacted], 1983.

Certificate of Marriage dated December [redacted], 1993, certifying that the Veteran and the appellant were united in marriage in Upper Marlboro, Maryland.

Thus, it is clear that the Veteran was married to S.D.B. in September 1966.  He attempted marriage with W.J.S. in December 1971; however, that marriage was invalid as he was still married to S.D.B.  He validly married W.J.S. in June 1981 as the impediment to marriage (his marriage to S.D.B.) had been removed (his divorce from S.D.B.).  

In the April 2014 Appellate Brief, the appellant notes that she and the Veteran resided together beginning in 1973 in Washington D.C.; that the District of Columbia recognized common law marriages at that time; that she and the Veteran engaged in the usual acts of marriage, including sharing bills and in 1977 a child was born to the relationship.  The appellant notes that even though common law marriage does not require legal action to initiate it, it does require legal action to end it and that there is no indication that a divorce was ever sought or obtained by either she or the Veteran.  As such, the appellant argues that the veteran was not legally capable of engaging in a legal marriage to W.S.C. in June 1981.

The evidence, however, indicates that the appellant was married to D.F.G. from July [redacted], 1969 until February [redacted], 1983 at which time the impediment to marriage was removed (divorce from D.F.G.)

Suffice it to note that it is an axiom of family law that there can be but one legal marriage in effect at a time. Thus, the Board finds that there was a clear legal impediment to the appellant's purported common law marriage to the Veteran prior to December 1993 and from the time of the attempted marriage in December 1993.  There was no time from September 1966 until his death in 2006 that the Veteran and the appellant could have entered into a valid marriage.  From the time that the Veteran married the first time in September 1966 until his death in 2006, there was only a nine-year, five-month period of time (January [redacted], 1972 to June [redacted], 1981) in which the Veteran could have entered into a valid marriage with the appellant; however, during this timeframe, the appellant was validly married to D.F.G.

Nonetheless, pertinent regulations provide that, where an attempted marriage is invalid by reason of legal impediment, VA law allows for certain attempted marriages to be "deemed valid" if certain legal requirements are met.  Basically, such an attempted marriage will be "deemed valid" if:  (a) the attempted marriage occurred one year or more before the Veteran died; and (b) the claimant entered into the marriage without knowledge of the impediment; and (c) the claimant cohabited with the Veteran continuously from the date of the attempted marriage until his death; and (d) no claim has been filed by a legal surviving spouse who has been found entitled to gratuitous death benefits.  38 U.S.C.A. § 103(a); 38 C.F.R. § 3.52. 

First, any common law marriage or attempted marriage between the appellant and the Veteran in December 1993 cannot be "deemed valid" as a claim was filed by the Veteran's legal surviving spouse, W.J.S.; and she was, in fact, found to be entitled to VA death benefits.  Second, the record shows that the appellant's attempted marriage to the Veteran occurred one year or more before the Veteran died.  Thus the Board finds that the claim must fail even if assuming without conceding that the appellant and the Veteran cohabitated continuously from the date of the attempted marriage until his death and that she was unaware that the Veteran had been validly married to W.J.S. from June 1981 until his death in 2006.  

While the Board is very sympathetic to the arguments presented by the appellant and the nature of her claim, the law is very clear and precludes eligibility in this case.  Where the law is dispositive, the claim should be denied because of the absence of legal merit.  Sabonis, 6 Vet. App. at 430.  Regrettably, the Board has no other alternative but to deny the appellant's appeal as she does not meet the legal criteria for recognition as the surviving spouse.

(The Order follows on the next page.)



ORDER

Entitlement to recognition of the appellant as the deceased Veteran's surviving spouse for the purpose of establishing eligibility for VA death benefits is denied.




____________________________________________
M. Mac
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


